Name: 2002/573/EC: Commission Decision of 10 July 2002 amending Decision 2002/69/EC concerning certain protective measures with regard to the products of animal origin imported from China (Text with EEA relevance) (notified under document number C(2002) 2558)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  trade;  Asia and Oceania;  agricultural policy;  fisheries
 Date Published: 2002-07-11

 Avis juridique important|32002D05732002/573/EC: Commission Decision of 10 July 2002 amending Decision 2002/69/EC concerning certain protective measures with regard to the products of animal origin imported from China (Text with EEA relevance) (notified under document number C(2002) 2558) Official Journal L 181 , 11/07/2002 P. 0021 - 0022Commission Decisionof 10 July 2002amending Decision 2002/69/EC concerning certain protective measures with regard to the products of animal origin imported from China(notified under document number C(2002) 2558)(Text with EEA relevance)(2002/573/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(6) thereof,Whereas:(1) Commission Decision 2002/69/EC of 30 January 2002 concerning certain protective measures with regard to the products of animal origin imported from China(2), as last amended by Decision 2002/441/EC(3), was adopted following the identification during a Community inspection visit to China of serious shortcomings as regards veterinary medicines regulation and the residue control system in live animals and animal products, and following the presence of harmful residues, including chloramphenicol, in products intended for human or animal consumption, presenting a risk to their health.(2) Decision 2002/69/EC was to be reviewed on the basis of the information provided by the Chinese competent authorities, of any results from the increased monitoring and testing carried out by Member States on consignments arriving before 14 March 2002 and, if necessary, of the results of an on-the-spot inspection visit by Community experts.(3) In view of the information provided by the Chinese authorities and the favourable results of the tests carried out on certain fishery products of some fish species, it is appropriate to authorise imports of these products from China.(4) Decision 2002/69/EC, therefore should be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 2002/69/EC is replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from 14 July 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 10 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 30, 31.1.2002, p. 50.(3) OJ L 151, 11.6.2002, p. 16.ANNEX"ANNEX IIList of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community, subject to a chemical test under the conditions of Article 3- Entire fish, fish de-headed and gutted, and fish fillets from the following species caught at sea:- Alaska Pollack (Theragra chalcogramma)- Cod (Gadus spp.)- Redfish (Sebastes spp.)- Blue Whiting (Micromesistius poutassou)- Halibut (Reinhardtius spp.)- Haddock (Melanogrammus aeglefinus)- Herring (Clupea spp.)- Yellowfin sole (Limanda spp.)- Cephalopods (Sepiidae, Sepiolidae, Loliginidae, Ommastrephidae, Octopodidae)- Plaice (Pleuronectes platessa)- Pacific Salmon (Oncorhynchus keta, O. kisutch, O. nerka, O. gorbuscha)- Fillets of Salmon (Salmon salar)- Casings"